J-S47021-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                         Appellant           :
                                             :
                    v.                       :
                                             :
WILLIAM CLARK,                               :
                                             :
                         Appellee            :      No. 2172 MDA 2014

       Appeal from the Judgment of Sentence Entered August 28, 2014,
               in the Court of Common Pleas of Dauphin County,
            Criminal Division at No(s): CP-22-CR-0002146-2014

BEFORE: ALLEN, OTT, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED AUGUST 19, 2015

       I agree with the Majority’s conclusion that the trial court did not abuse

its   discretion   by     rejecting   Appellant’s   weight-of-the-evidence   claim.

Regarding Appellant’s challenge to the discretionary aspects of his sentence,

in his Pa.R.A.P. 2119(f) statement, Appellant, in my view, merely presents

what amounts to a bald assertion that his sentence is excessive. Thus, he

has failed to raise a substantial question worthy of appellate review. See,

e.g., Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super. 2012) (“[A]

bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court’s review of the merits of the

underlying claim.”).




* Retired Senior Judge assigned to the Superior Court.